DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2022 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 4 and 7-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 8, 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidlin et al. (US2017/0026779) in view of Ha et al. (US2014/0300447).
To claim 2, Schmidlin teach portable handheld device (Fig. 1) for interacting with a wireless damper actuator in a building (paragraphs 0002, 0049, 0064, dampers for HVAC system), wherein the wireless damper actuator include an actuatable damper, an actuator configured to move the actuatable damper and an NFC wireless communication module (paragraph 0047, NFC), the portable handheld device (2 of Fig. 1) comprising: 
an NFC wireless module (paragraph 0047) for communicating with the NFC wireless communication module of the wireless damper actuators (3s of Fig. 1); 
a user interface including a display (21, 25 of Fig. 4, paragraph 0041); 
a controller (20 of Fig. 4) operatively coupled to the NFC wireless module and the display, the controller configured to:
establish an NFC communication channel between the NFC wireless module of the portable handheld device and the NFC wireless communication module of the wireless damper actuator (paragraph 0047, the close range radio communication module 23 and the close range radio communication interface 13, 33 comprise each an NFC);
retrieve directly from the wireless damper actuator (Fig. 8, paragraph 0056) fault information (actuator malfunctions and error conditions) stored by the wireless damper actuator (paragraph 0066, processing unit 20 (mobile device) uses the close range radio communication module 23 to receive (push mode) or retrieve (pull mode) the location-specific actuator data via the wireless local communication link 43 from the actuator 3, 3' or its close range communication interface 33, respectively… The location-specific actuator data transferred from the actuator 3 to the remote server 8 includes operation-related data recorded by the actuator 3 and/or configuration data stored in the actuator 3.  The operation-related actuator data indicates for the actuator 3… malfunction or error information of the actuator 3…) via the NFC communication channel (paragraph 0047, the close range radio communication module 23 (mobile device) and the close range radio communication interface 13, 33 (actuator) comprise each an NFC, which means 33 of Fig. 8 communicates via NFC);
display at least some of the retrieved fault information on the display of the portable handheld device (paragraphs 0021, 0061, show on the display screen the identification information of a particular actuator together with an error indication); and
receive one or more user inputs via the user interface, wherein the one or more user inputs causes the controller to send via the NFC communication channel one or more commands to the wireless damper actuator for execution by the wireless damper actuator (paragraphs 0014, 0022-0023, 0071, user makes a selection instruction, upon receiving a selection instruction for the particular actuator, transfer to the particular actuator the configuration data received from the mobile communication device).
Although Schmidlin do not expressly disclose said display being in response to retrieving fault information stored by the wireless damper actuator via the NFC communication channel, it would have been obvious that the display of the portable handheld device can display received error information since Schmidlin’s display screen of display terminal does display at least some of the retrieved fault information in response to retrieving fault information stored by the wireless damper actuator via the NFC communication channel (paragraph 0021), especially Schmidlin already teach the mobile device directly retrieves malfunction or error information from the actuator (paragraph 0066, as cited above).
	Ha teach a mobile terminal communicates with home appliance via NFC communication (Figs. 1; paragraphs 0038-0041), wherein the mobile terminal displays at least some of the retrieved fault/error information in response to retrieving fault information stored by the wireless home appliance via the NFC communication channel (Figs. 8, 13; paragraphs 0018, 0043, 0027-0031, 0070-0071, 0101-0104, state data and the diagnosis result data may be data related to general operation of a home appliance, or may represent data detected when an error occurs, but the state data and the diagnosis result data is not limited thereto).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Ha into the apparatus of Schmidlin, in order to provide mobile terminal further info display capability.


To claim 13, Schmidlin and Ha teach a portable handheld device for interacting with a building control actuator of a building, wherein the building control actuator includes a controller and an NFC wireless communication module (as explained in response to claim 1 above), the portable handheld device comprising: 
	an NFC wireless module for communicating with the NFC wireless communication module of the wireless building control actuator; a user interface including a display; a controller operatively coupled to the NFC wireless module and the display (as explained in response to claim 1 above), the controller configured to: 
establish an NFC communication channel between the NFC wireless module of the portable handheld device and the NFC wireless communication module of the building control actuator, wherein the NFC communication channel is based on inductive coupling (as explained in response to claim 1 above); 
with the NFC communication channel established, received an identifier via the NFC communication channel that identifies the building control actuator (Schmidlin, paragraphs 0060-0061); 
retrieve via the NFC communication channel a current control value for each of a plurality of control parameters stored by the identified building control actuator, wherein at least one of the one or more control parameters influences how one or more functions of the identified building control actuator are to be performed during operation of the identified building control actuator (Schmidlin, paragraph 0064); 
display one or more screens on the display of the portable handheld device, the one or more screens configured to display the current control value for one or more of the plurality of control parameters retrieved from the identified building control actuator, and to receive from a user of the portable handheld device an updated control value for each of one or more of the control parameters; receive an updated control value for each of one or more of the control parameters of the identified building control actuator from the user of the portable handheld device via the one or more screens (as explained in response to claim 1 above, Schmidlin, paragraphs 0017, 0024, 0066, retrieve and display operation-related data recorded by the actuator; 	as explained in response to claim 1 above, Ha shows retrieving and displaying operation state data);  
send one or more commands via the NFC communication channel to the identified building control actuator that are based at least in part on the one or more updated control values received via the one or more screens to cause the identified building control actuator to change one or more of the control parameters of the identified building control actuator to the corresponding updated control value received from the user of the portable handheld device via the one or more screens (Schmidlin, paragraphs 0016, 0025, 0064, transfer the location-specific actuator data via the local communication link to the actuator, the location-specific actuator data including program code for the actuator, configuration parameters for the actuator, and/or a value of altitude, e.g. an altitude value for a flow or pressure sensor connected to the actuator or its controller, respectively. Thus, using the local, on-site connection, it is possible to configure and/or program an actuator and devices connected to the actuator or its controller, respectively; also paragraphs 0003, 0005, mobile terminal provides GUI that enable a user to control a device from the mobile terminal, which would have been obvious to one of ordinary skill in the art to recognize that additional specific information display and specific control of a remote device by a user thru the mobile terminal would have been well-known in the art and modifiable, hence Official Notice is also taken).

To claim 18, Schmidlin and Ha teach a portable handheld device for interacting with a building control actuator of a building, wherein the building control actuator includes a controller and an NFC wireless communication module (as explained in response to claim 13 above).


To claim 8, Schmidlin and Ha teach claim 2.
Schmidlin teach wherein the controller is configured to retrieve via the NFC communication channel operational data from the wireless damper actuator and display at least some of the operational data on the display of the portable handheld device (paragraph 0066).

To claim 10, Schmidlin and Ha teach claim 2.
Schmidlin teach wherein the one or more user inputs received via the user interface include one or more inputs that select and change one or more configuration parameter values of one or more configuration parameters of the wireless damper actuator and causes the controller of the portable handheld device to send one or more commands to the wireless damper actuator via the NFC communication channel that the corresponding one or more configuration parameters to the corresponding one or more configuration setting values, wherein at least one of the one or more configuration parameters is configured to influence how one or more functions of the wireless damper actuator are to be performed during operation of the wireless damper actuator (paragraphs 0064, configuration parameters determine the motor speed, a valve or damper closing and/or opening time, a target value of flow, maximum and/or minimum position of the actuator or its motor, respectively, etc.).

To claim 11, Schmidlin and Ha teach claim 2.
Schmidlin teach wherein the NFC communication channel is based on inductive coupling (inherent to NFC, like any high frequency RFID) between the NFC wireless module of the portable handheld device and the NFC wireless communication module of the wireless damper actuator (paragraph 0042, ISO/IEC 14443, which is known as a standard designed for proximity or contactless smart card communication. It typically uses a 13.56MHz radio frequency that only transmits digital data within a short range - about 4 centimeters or less).

To claim 12, Schmidlin and Ha teach claim 12.
Schmidlin teach wherein one or more parameter or configuration settings comprises an opening time setting for the wireless damper actuator (paragraphs 0002, 0064).

To claim 14, Schmidlin and Ha teach claim 13.
Schmidlin teach wherein the controller of the portable handheld device is configured to request and receive current operational data from the building control actuator via the NFC communication channel and display at least some of the current operational data on the display of the portable handheld device (as explained in response to claim 8 above).

To claim 15, Schmidlin and Ha teach claim 13.
Schmidlin teach wherein the one or more control parameters of the identified building control actuator include one or more parameter for initially configuring the identified building control actuator (paragraphs 0026, 0075-0076, initial configuration is inherent before change).

To claim 16, Schmidlin and Ha teach claim 15.
Schmidlin teach wherein the building control actuator is a wireless damper actuator for controlling an airflow of an HVAC system, and one or more control parameter include an opening time setting for the wireless damper actuator (paragraphs 0026, 0064, 0075-0076).

To claim 17, Schmidlin and Ha teach claim 13.
Schmidlin teach wherein the selected one of the two or more wireless building control actuator is a wireless damper actuator for controlling an airflow of an HVAC system (paragraphs 0026, 0075-0076).

To claim 19, Schmidlin and Ha teach claim 18.
Schmidlin teach wherein the building control actuator is a wireless damper actuator for controlling an airflow of an HVAC system, and the one or more parameters include an opening time parameter for the wireless damper actuator (paragraphs 0026, 0064, 0075-0076).





Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidlin et al. (US2017/0026779) in view of Ha et al. (US2014/0300447) and Kang et al. (KR101591754).
To claim 4, Schmidlin and Ha teach claim 2.
Schmidlin teach wherein the controller of the portable handheld device is configured to retrieve via the NFC communication channel information (as explained in response to claim 2 above), but Schmidlin and Ha do not expressly disclose pertaining to an appropriate replacement part for the wireless damper actuator.
	Kang teach pertaining to an appropriate replacement part (pages 12, 16, user can identify through the display screen what maintenance action, e.g., repair, replacement of parts,
battery replacement, etc., should be taken for the IoT sensor placed in the house) for indoor wireless devices (pages 3-4), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the apparatus of Schmidlin and Ha, in order to find replacement part info.
	


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidlin et al. (US2017/0026779) in view of Ha et al. (US2014/0300447) and Bora et al. (US2014/0062297).
To claim 7, Schmidlin and Ha teach claim 2.
Schmidlin teach wherein the one or more user inputs received via the user interface of the portable handheld device include a test input that causes the controller to send one or more commands to the wireless damper actuator via the NFC communication channel for performing a test sequence on the wireless damper actuator (as explained in response to claim 2 above), and Ha does teach does teach performing diagnosis mode (Figs. 12-13, paragraphs 0088-0098, which obviously comprises test commands).
	Bora further teach a smartphone sends command to wireless lighting devices (Fig. 25, paragraphs 0076, 0090, 0177, 0185-0186, 0214, 0224), wherein the portable handheld device is configured to determine an indication of a location of a particular wireless actuator assembly out of the plurality of wireless actuator assemblies relative to a location of the portable handheld device (Fig. 67, paragraphs 0335-0340, obviously considered as relative location mapping) so that a user of the portable handheld device can identify and then test and/or troubleshoot the particular wireless actuator paragraphs 0225-0226, 0260-0261, 0278, user interface to test and/or troubleshoot) using a signal strength of one or more wireless signals received from the short range wireless communication module of the particular wireless actuator assembly; and wherein the portable handheld device is configured to display a measure of the signal strength on a display of the portable handheld device to provide the indication of the location of the particular wireless actuator assembly relative to the location of the portable handheld device (Figs. 38A-F, 50, paragraphs 0066, 0156, 0160, 0171, 0173, 0200, 0247-0249, 0281, plurality of possible commands are displayed for user to control one or more remote actuators), wherein the one or more commands include a test command for performing a test sequence on the selected one of the two or more wireless actuators (Figs. 33-75 and related disclosure of Bora teach user selection and testing targeted wireless lighting devices), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the apparatus of Schmidlin and Ha, in order to actuate test operation.



Claims 9, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidlin et al. (US2017/0026779) in view of Ha et al. (US2014/0300447) and Rainer et al. (US2002/0124992).
To claim 9, Schmidlin and Ha teach claim 8.
Schmidlin and Ha teach wherein the operational data (Schmidlin, paragraphs 0064, 0066) and water temperature (Ha, paragraphs 0044, 0074-0075, 0098), but do not expressly disclose comprising one or more of: a minimum operating temperature of the wireless damper actuator; a maximum operating temperature of the wireless damper actuator; a current control voltage of the wireless damper actuator; and a current power supply voltage of the wireless damper actuator.
	Rainer teach operational data comprises one or more of: a minimum operating temperature of the damper actuator; a maximum operating temperature of the damper actuator; a current control voltage of the damper actuator; and a current power supply voltage of the damper actuator (paragraph 0046, temperature setting set by user that triggers damper operation), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the apparatus of Schmidlin and Ha, in order to further user control parameter.


To claim 20, Schmidlin and Ha teach claim 18.
Schmidlin, Ha and Rainer teach wherein the controller of the portable handheld device is configured to retrieve via the NEC communication channel operational data from the building control actuator and display at least some of the operational data on the display of the portable handheld device (Schmidlin, paragraphs 0021, 0061, 0066, show on the display screen the identification information of a particular actuator together with an error indication), wherein the operational data includes one or more of a minimum operating temperature of the building control actuator; a maximum operating temperature of the building control actuator; a current control voltage of the building control actuator; and a current power supply voltage of the building control actuator (as explained in response to claim 9 above).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        September 26, 2022